Fourth Court of Appeals
                                    San Antonio, Texas
                                              May 6, 2022

                                          No. 04-22-00062-CR

                                      Ricardo ARREOLA, Jr.,
                                             Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                   From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 20-05-0097-CRA
                           Honorable Walden Shelton, Judge Presiding


                                            ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       Appellant’s brief was due on March 11, 2022. On April 18, 2022, after no brief or
motion for extension of time to file the brief was filed, we ordered Appellant to file the brief or a
motion to dismiss by April 25, 2022. We warned Appellant that if he did not comply with our
order, we would abate this appeal and remand the cause to the trial court for an abandonment
hearing. To date, Appellant has not filed the brief or a motion for extension of time to file the
brief.
       We ABATE this appeal and REMAND the cause to the trial court. See TEX. R. APP. P.
38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).
We ORDER the trial court to conduct a hearing in compliance with Rule 38.8(b) to answer the
following questions:
           (1)   Does Appellant desire to prosecute his appeal?

           (2)   Is Appellant indigent?

           (3)   If not indigent, has retained counsel abandoned the appeal?
See TEX. R. APP. P. 38.8(b).

       The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, not later than THIRTY DAYS from the date of this order, which shall include the
following: (1) a transcription of the hearing and copies of any documentary evidence admitted,
(2) written findings of fact and conclusions of law, and (3) recommendations addressing the
above enumerated questions. See id. This court will consider the supplemental records in its
determination as to whether to proceed without briefs. See id. R. 38.8(b); Samaniego v. State,
952 S.W.2d at 53.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court